Mr. Mario Radrigan
7 Arado
Rancho Santa Margarita, CA  92688

Exhibit 10.112

               Re:     Employment Agreement

Dear Mr. Radrigan:

This letter agreement and attachments hereto, (collectively the “Agreement”) set
forth the terms and conditions of your employment with Pan American Bank, FSB
(“Employer”) and its subsidiary United Auto Credit Corporation (“UACC”), both of
which may be referred to interchangeably hereinafter as “Employer”.  By signing
this Agreement, you will be agreeing to these terms.  It is important that you
understand clearly both what your benefits are and what is expected of you by
Employer.  The effective date of this Agreement (the “Effective Date”) shall be
as of March 1, 2002 and will replace your previous agreement.

1.

Term. This Agreement shall have a term of three (3) years, commencing as of the
Effective Date (the “Term”).  Where used herein, “Term” shall refer to the
entire period of your employment by Employer from and after the Effective Date,
whether for the period provided above or as extended or terminated earlier as
hereinafter provided.

 

 

 

2.

Duties.  You shall hold the office of Sr. Vice President – Marketing of the
Bank’s automobile finance subsidiary, (“UACC”).  You shall perform the duties
customarily performed by individuals holding a similar title with other
financial institutions or as otherwise may be agreed upon by Employer and you
from time to time. During the Term hereof, you shall perform the services herein
contemplated faithfully, diligently and to the best of your ability in
compliance with instructions and policies of the Bank’s senior management, the
Bank’s Board of Directors the Bank’s Federal Charter and Bylaws and with all
applicable laws and regulations.

 

3.

Compensation.

 

 

 

a)

Base Salary.  For your service rendered to the Bank or any subsidiary
corporation hereunder, during the Term hereof, the Bank shall pay or cause to be
paid a base salary to you at the rate of $150,000 per annum from March 1, 2002
to February 28, 2003 $150,000 per annum from March 1, 2003 to February 28, 2004
and $150,000 per annum from March 1, 2004 to February 28, 2005, payable in
conformity with Bank’s normal payroll periods and procedures.

 

 

 

 

b)

Bonus.  In addition to the base salary provided for under Section 3(a) above,
you shall be entitled to annual bonus compensation in accordance with the
incentive compensation formula set forth in Exhibit A to this Agreement.  Among
other things, the incentive compensation formula establishes certain performance
criteria and sales objectives by which the amount of your bonus compensation, if
any, is to be determined.

 

 

 

 

c)

Automobile Allowance.  You shall receive during the Term of this Agreement an
automobile allowance of Two Hundred Dollars ($200) per month.

 

 

 

 

d)

Options. Options will vest according to the separate INCENTIVE OPTION AGREEMENT
dated March 31, 2002.



--------------------------------------------------------------------------------


4.

Other Benefits.  During the Term hereof and unless otherwise agreed to by the
Bank and you:

 

 

 

 

a)

Vacation.  You shall be entitled to a total of three (3) weeks paid vacation,
the amount and term of which shall be determined in accordance with the policies
of Employer as in effect from time to time.

 

 

 

 

b)

Group Medical, Life Insurance and Other Benefits.  You will be eligible for the
medical, dental, vision, life insurance and long-term disability plans that are
generally applicable to your employment classification.

 

 

 

5.

Business Expenses.  You shall be entitled to reimbursement by Employer for any
and all ordinary and necessary business expenses reasonably incurred by you in
the performance of your duties and in acting for Employer during the Term of
this Agreement, provided that you furnish to Employer adequate records and other
documentation as may be required for the substantiation of such expenditures as
a business expense of the Bank.

 

 

 

6.

Termination.

 

 

 

 

a)

Termination for Cause.  The Bank’s Board may for cause terminate your employment
at any time during the Term of this Agreement.  In such event, all of your
rights under this Agreement shall terminate and you shall have no right to
receive compensation, and other benefits shall cease for any period after the
effective date of such termination for cause.  Any bonus compensation otherwise
accrued shall be forfeited.  Termination for “cause” shall be defined as your
personal dishonesty, willful misconduct, breach of fiduciary or duty of loyalty,
continuing intentional or habitual failure to perform stated duties, violation
of any law (other than minor traffic violations or similar misdemeanor
offenses), rule or regulation adopted by the Office of Thrift Supervision,
Federal Deposit Insurance Corporation or other regulatory agency with
jurisdiction over Employer, any judgment, ruling or decree by any court of
competent jurisdiction or administrative body that precludes or impairs your
ability to perform the services contemplated by this Agreement or any material
breach by you of any provision of this Agreement.

 

 

 

 

b)

Termination Without Cause.  Employer may terminate your employment without cause
at any time during the Term of this Agreement.  In the event that Employer
terminates your employment without cause, you shall be entitled to receive as
severance compensation an amount as provided in Exhibit B.  The severance
payment under this Section 6(b) shall be provided in a lump sum or, at your
election, in equal monthly installments for a period not to exceed six (6)
months from the date of termination.  This payment shall be in lieu of any and
all other compensation due under the agreement unless previously vested or
earned, except the amount of any bonus compensation payable to you under Section
3(b) hereof, shall be prorated through the date of termination.

 

 

 

 

c)

Compliance with Law and Regulation.  You and Employer expressly acknowledge and
agree that any payments made to you pursuant to this Agreement or otherwise are
subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k) and
any regulations promulgated thereunder.

 

 

 

 

d)

Suspension and Removal Orders.  If you are suspended and/or temporarily
prohibited from participating in the conduct of Employer’s affairs by notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12
U.S.C. Section 1818 (e)(3) and (g)(1)), the Bank’s obligations under this
Agreement shall be suspended as of the

 



--------------------------------------------------------------------------------


 

 

date of service, unless stayed by appropriate proceeding.  If the charges in the
notice are dismissed, the Bank may in its discretion: (I) pay you all or part of
the compensation withheld while its obligations under this Agreement were
suspended; and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.  If you are removed and/or permanently prohibited from
participating in the conduct of Employer’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(4) or (g)(1)), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.

 

 

 

 

e)

Termination by Default.  If Employer is in default (as defined in Section
3(x)(1) of the Federal Deposit Insurance Action (12 U.S.C. Section 1813(x)(1)),
all obligations under this Agreement shall terminate as of the date of default,
but vested rights of the parties shall not be affected.

 

 

 

 

f)

Supervisory Assistance or Merger.  All obligations under this Agreement shall be
terminated, except to the extent that it is determined that continuation of the
Agreement is necessary for the continued operation of Employer: (I) by the
Director of the Office of Thrift Supervision (the “Director”) or his or her
designee, at the time that the Federal Deposit Insurance Corporation enters into
an agreement to provide assistance to or on behalf of Employer under the
authority contained in Section 13(c) of the Federal Deposit Insurance Act (12
U.S.C. Section 1823(c)); or (ii) by the Director or his or her designee, at the
time that the Director or his or her designee approves a supervisory merger to
resolve problems related to the operation of Employer or when Employer is in an
unsafe or unsound condition.  All rights of the parties that have already
vested, however, shall not be affected by such action.

 

 

 

 

g)

Disability.  In the event that you shall fail, because of illness, incapacity or
injury, to render the services contemplated by this Agreement for three (3)
consecutive calendar months, or for shorter periods aggregating four (4) months
in any twelve (12) month period, your employment hereunder may be terminated by
written notice from Employer to you.  In the event that your employment is
terminated under this Section 6(g), you shall receive the difference between any
disability payments provided through insurance plans offered by Employer, if
any, provided you have enrolled in such plans and paid the cost thereof, and
your base salary as set forth in Section 3(a) hereof, for six months after
notice from Employer, plus the amount of any bonus compensation payable to you
under Section 3(b) hereof, prorated through the date of termination.  Such
termination shall not affect any rights, which you may have pursuant to any
insurance or other death benefit, or any stock option plans, or options
thereunder, which rights shall continue to be governed by the provisions of such
plans and arrangements.

 

 

 

 

h)

Death.  If your employment is terminated by reason of your death, this Agreement
shall terminate without further obligations of Employer to you (or your heirs or
legal representatives) under this Agreement, other than for payment of: (i) your
base salary (as set forth in Section 3(a) hereof) through the date of
termination; (ii) the amount of any bonus compensation payable to you under
Section 3(b) above, prorated through the date of termination; (iii) any
compensation previously deferred by you; (iv) any accrued vacation and/.or sick
leave pay; and (v) any amounts due pursuant to the terms of any applicable
welfare benefit plan.  All of the foregoing amounts shall be paid to

 



--------------------------------------------------------------------------------


 

 

your estate or beneficiary, as applicable, in a lump sum in cash within thirty
(30) days after the date of termination or earlier as required by applicable
law.

 

 

 

7.

Disclosure or Use of Employer’s Trade Secrets.  During the Term hereof, you will
have access to and become acquainted with what you and Employer acknowledge are
trade secrets or confidential or proprietary information of Employer (including
but not limited to products, employees, practices, policies or process).  You
shall not use or disclose any trade secrets, confidential or proprietary
information, directly or indirectly, or cause them to be used or disclosed in
any manner, except as may be required or requested by Employer, by court order
or under applicable law or regulation.  This paragraph shall survive the
termination of this agreement.

 

 

8.

Return of Documents.  You expressly agree that all manuals, documents, files,
reports, studies or other materials used and/or developed by you for Employer
during the Term of this Agreement or prior thereto while you were employed by
Employer are solely the property of Employer, and that you have no right, title
or interest therein.  Upon termination of this Agreement, you or your
representative shall promptly deliver possession of all such materials
(including any copies thereof) to Employer.

 

 

9.

Notices.  All notices, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered in person, or
sent by United States mail, certified or registered, with return receipt
requested, if to you, addressed to you at your last residence address as shown
in the records of Employer, and if to Employer, addressed to the President of
Employer at Employer’s principal office.

 

 

10.

Governing Law and Jurisdiction.  This Agreement, the legal relations between the
parties and any action instituted by any party arising under or in connection
with this Agreement, shall be governed by and interpreted in accordance with the
laws of the State of California.

 

 

11.

Arbitration.  Any dispute, controversy or claim arising out of or in respect of
this Agreement (or its validity, interpretation or enforcement), the employment
relationship or the subject matter hereof shall at the request of either party
be submitted to and settled by arbitration conducted at a mutually convenient
office of the Judicial Arbitration & Mediation Services, Inc. (“JAMS”). 
Employer and Employee may agree on a retired judge from the JAMS panel.  If we
are unable to agree upon a retired judge, JAMS will provide a list of three
available judges and each party may strike one.  If two of the three judges are
stricken, the remaining judge will serve as arbitrator.  If two arbitrators
remain, the first judge listed shall serve as arbitrator.  Employer and you
agree that arbitration must be initiated within two years after the claim breach
occurred and that the failure to initiate arbitration within the two-year period
constitutes an absolute bar to the institution of any new proceedings related to
such alleged breach.  The aggrieved party can initiate arbitration by sending
written notice of any intention to arbitrate by registered or certified mail to
all parties and to JAMS.  The notice must contain a description of the dispute,
the amount involved and the remedy sought.  The prevailing party in such
proceeding will be entitled to the reasonable attorneys’ fees and expenses of
counsel and costs incurred by reason of such arbitration.

 

 

12.

Benefit of Agreement.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that you may not assign any interest in this Agreement
without the prior written consent of Employer.

 

 

13.

Captions.  Captions and paragraph heading used in this Agreement are for
convenience only and shall not be used in interpreting this Agreement.

 



--------------------------------------------------------------------------------


14.

Entire Agreement.  This Agreement contains the entire agreement of the parties
with respect to your employment by Employer, and it expressly supersedes any and
all other agreements, either oral or written, relating thereto.

 

 

15.

Severability.  Should any provision of this Agreement for any reason be declared
invalid, void or unenforceable by a court of competent jurisdiction, the
validity and binding effect of any remaining portions of this Agreement shall
remain in full force and effect as if this Agreement had been executed with such
invalid, void or unenforceable provisions eliminated; provided, however, that
the remaining provisions still reflect the intent of the parties to this
Agreement.

 

 

16.

Amendments.  This Agreement may not be amended or modified except by a written
agreement signed by you and the President of the Bank.  This Agreement and any
amendment thereof may be executed in counterparts.

 

 

17.

Non-Solicitation.  You agree that for a period of one year after the termination
of employment you will not, except in the case of termination pursuant to
Section 6(b) hereof, on behalf of the Employee or on behalf of any other
individual, association or entity, call on any of the customers of Employer for
the purpose of soliciting or inducing any of such customers to acquire (or
providing to any of such customers) any product or service provided by Employer,
nor will Employee in any way, directly or indirectly, as agent or otherwise, in
any other manner solicit, influence or encourage such customers to take away or
to divert or direct their business to Employee or any other person or entity by
or with which Employee is employed, associated, affiliated or otherwise related.

 

 

18.

Employees.  Employee agrees that for a period of two years after the termination
of Employee’s employment, except in the case of termination pursuant to Section
6(b) hereof, Employee will not, directly or indirectly, disrupt, damage, impair,
or interfere with Employer’s business by soliciting, influencing, encouraging or
recruiting any employee of Employer to work for Employee or any Employee Related
Entity.

 

 

             We look forward to your continued successful association with the
Bank.  In order to confirm your agreement with and acceptance of the terms and
conditions set forth above, please sign and date one copy of this Agreement
where indicated below and return it to the Bank’s Human Resources Department. 
The other copy is for your records.


Very truly yours,

 

 

 

 

 

/s/ RAY THOUSAND

 

--------------------------------------------------------------------------------

 

Ray Thousand
President and CEO

 

 



--------------------------------------------------------------------------------


I agree to the terms of employment set forth in this Agreement subject to
approval of the Board of Directors of Pan American Bank.

/s/ MARIO RADRIGAN

 

July 18, 2002

--------------------------------------------------------------------------------

 

 

Employee

 

Date

 



--------------------------------------------------------------------------------


EXHIBIT B
Severance Compensation
Upon Termination Without Cause
Pursuant to 6(b)

If termination occurs during the first two years of the Term, the payment shall
be equal to twelve (12) months salary at the then current base salary, plus
prorated bonus through the date of termination.

If termination occurs in the third year, the amount paid shall be the actual
amount of base salary remaining to be paid to the end of the Term, plus prorated
bonus through the date of termination.

 



--------------------------------------------------------------------------------


EXHIBIT A
Bonus Calculations

GOALS for 2002

 

 

 

Bonus Level

 

 

% of Plan

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

UPFC Pretax Net Income

 

 

50% of base salary

 

$

15.6 MM Pretax NI

 

 

100

%

 

 

 

37.5% of base salary

 

$

14.0 MM Pretax NI

 

 

90

%

 

 

 

25% of base salary

 

$

12.7 MM Pretax NI

 

 

81

%

UACC Pretax Net Income

 

 

50% of base salary

 

$

13.0 MM Pretax NI

 

 

100

%

 

 

 

37.5% of base salary

 

$

12.0 MM Pretax NI

 

 

95.5

%

 

 

 

25% of base salary

 

$

11.0 MM Pretax NI

 

 

85

%

UACC Volume

 

 

Minimum $22MM Avg/mo for one (1) quarter

 

 

 

 

UACC Delinquency

 

 

Max 2% Average 30+ (incl. Repos)

 

 

 

 

UACC Charge offs

 

 

Max 6.75% Average charge off

 

 

 

 

The bonus calculation, including the amounts to be used for the goals as set
forth above, shall be mutually agreed upon in years 2 and 3 based on the
approved budget.

“Pre-tax profit” for UACC shall be based upon the amount reflected in the Bank’s
internal financial statements for UACC without any allocation for Bank Corporate
overhead, but including Cost of Funds charged by the Bank at 7% and assuming 6
to 1 leverage.

Attainment of goals/bonus assumes that there are no material changes in policy
by the Bank that might materially affect or limit the Auto Finance Division
Business Plan.  If any material changes in policy are made by the Bank, and not
concurred in by you, then goals and bonus calculation will be adjusted
accordingly upon mutual agreement of the parties.

Employee must be on the payroll at the end of the calendar year to be eligible
for payment of a bonus regardless of length of service or reason for termination
or resignation unless provided for specifically in the Employment Agreement.  If
Employee is discharged by the Company for “Willful Misconduct” or any other
reason set forth in Paragraph 6(a) of the Employment Agreement, any right of the
Employee to a bonus shall be forfeited even if you are on the payroll at the end
of the calendar year.

Bonus payments will be made within 60 days after the end of the calendar year
allowing for the review of the results of operations. 

 